                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


TIMOTHY HINDS,

                       Plaintiff,

v.                                                               Case No: 6:18-cv-578-Orl-41TBS

APOPKA POLICE DEPARTMENT and
JENNIFER PYBURN,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on United States Magistrate Judge Thomas B. Smith’s

Report and Recommendation (“R&R,” Doc. 9), in which he recommends that the claims against

Defendant Apopka Police Department be dismissed without leave to amend because a police

department “is not a legal entity subject to suit under § 1983.” (Id. at 2 (citing Bigham v. Powell,

1:07cv523-MHT (WO), 2007 WL 2081283, at *2 (M.D. Ala. July 19, 2007))); see also King v.

Lake Cty., 5:17-cv-52-Oc-34PRL, 2017 WL 6502395, at *5 (M.D. Fla. Dec. 19, 2017) (“[c]apacity

to sue or be sued is determined . . . by the law of the state where the court is located. Under Florida

law, a [police] department is not a legal entity that can be sued.”) (internal citations omitted).

“[T]he city or municipal corporation [is] the proper party.” Wymer v. Baxter, 6:15-cv-1669-Orl-

37DAB, 2015 WL 7731406, at *3 (M.D. Fla. Nov. 4, 2015), report and recommendation adopted,

2015 WL 7721330 (M.D. Fla. Nov. 30, 2015).

       Plaintiff filed an Objection to the R&R (“Objection,” Doc. 12). Plaintiff’s Objection does

not discuss the legal analysis in the R&R, but instead argues that according to the Oxford English




                                             Page 1 of 2
Dictionary’s definition of “legal” and “entity,” the Apopka Police Department is a legal entity

subject to suit. (Id. at 1–2).

        After reviewing the record in this matter, the Court agrees entirely with the analysis set

forth in the R&R. Therefore, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 9) is ADOPTED and CONFIRMED and

                made a part of this Order.

            2. The Amended Complaint (Doc. 6) is DISMISSED as to Defendant Apopka Police

                Department.

            3. The Clerk is directed to terminate Apopka Police Department as a Defendant and

                amend the case style accordingly.

        DONE and ORDERED in Orlando, Florida on November 8, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                             Page 2 of 2
